department of the treasury internal_revenue_service washington d c chiee sounsel date number release date cc el gl br2 gl-612822-98 uil 78a memorandum for north-south carolina district_counsel cc ser ncs gbo from joseph w clark senior technician reviewer cc el gl br subject electronic bankruptcy noticing trading partner agreement your office requested review of the attached electronic bankruptcy noticing trading partner agreement the agreement between the bankruptcy court for the district of south carolina the court and the internal_revenue_service the service’ this agreement authorizes the court to electronically transmit to the service notices that previously were sent by mail under b r we note that this agreement is substantively identical with a draft ao van trading partner agreement which apparently was circulated when the electronic noticing project was in its pilot stages the ao van trading partner agreement was approved by this office by memorandum dated date consequently the agreement as attached is acceptable we note based on a memorandum dated date from chief ethics general government law branch gls that such agreement should be signed by the district_director the district_director may delegate the authority to execute the agreement to spf if you have any questions please call richard charles grosenick pincite attachment ---r internal_revenue_service electronic bankruptcy noticing trading pastner agreement electronic bankruptcy noticing trading partner agreement this agreement by and between the united_states bankruptcy court for the district of south carolina sender and the internal_revenue_service receiver for the purpose of providing general procedures and policies to be followed by the sender and receiver parties when using electronic data interchange edi for transmitting and receiving documents is the written request referred to in rule ‘federal rules of bankruptcy procedure fed r bank p whereas rule fed r bank p authorizes the clerk or other party as directed by the court to send notices to creditors and interested parties previously transmitted by mail by electronic transmission including all or part of the information required to be contained in such notices and whereas the parties desire to facilitate noticing and receiver’s data entry in all bankruptcy cases in this district by electronically transmitting and receiving data in agreed formats instead of conventional paper notice by mail and to assure that the notice requirements of the bankruptcy code and federal rules of bankruptcy procedure are met through the use of available electronic technologies for the mutual benefit of the parties therefore the parties agree as follows scope this agreement provides for the electronic transmission in accordance with the provisions of this agreement including the two exhibits attached hereto and incorporated by reference of the information required to be contained in specific bankmuptcy notices and the page of internal revenue servicc tntcrnal revenue service electronic bankruptcy noticing trading parner agrecment electronic confirmation that the transmission has been received by the receiver authorizations for those bankruptcy notices listed in exhibit bankruptcy notices receiver authorizes sender to satisfy noticing obligations to receiver in accordance with rule fed r bank p by making data files electronically available to receiver in accordance with this agreement for those data files made available electronically receiver waives all rights to receive the standard boiler-plate text of notices attached to and listed in the current exhibit and to receive written notice by mail ' the receiver will submit a list with this agreement as exhibit standard name and postal service address standard electronic address synonyms for name and postal service addresses of the common synonyms for receiver's name and the specific electronic and postal service addresses in accordance with rule g fed r bank p to which notices are to be directed in accordance with this agreement receiver acknowledges and agrees to the technical specifications set forth in the implementation convention for the accredited standards committee xi2 electronic data interchange version transaction set bankruptcy court notice sender will make all reasonable efforts to transmit notices intended for receiver electronically however sender does not warrant that all notices it is required to send to receiver will be transmitted electronically all notices sender does not transnuit electronically will be sent to receiver by standard first class mail service third-party services data files will be transmitted electronically to the receiver by transmission ta the collection point cp maintained by the defense logistics agency dla page of interna revenue service fmernal revenue service electronic banknipicy noticing trading parmer agreement defense automatic addressing system center daasc for transmission to receiver as a value added network van or for pick up by another van service provider of the receiver's choice if not using daasc for van services the receiver will contract for van service which is compatible with the daasc cp service used by the sender and will pay the costs for the van service confirmations and acknowledgments the receiver agrees its van service provider will be its agent for confirmation and that the confirmation described in the following paragraph will satisfy the requirements of rule fed r bank p the van will confirm that it has received and delivered transmission into receiver's mailbox by returning a confirmation to the cp either in proprictary format or using the asc x12 data status tracking transaction sender's non-receipt of confirmation within two hours of transmission to the cp will be considered to be system failure sec below system failure in case of failure of the electronic noticing system for any reason the sender will provide paper notice to the receiver transaction security each party shall use due care and diligence to capture transmit and maintain all electronic data with the same level of security used for conventional paper notices redundant operation for a limited initial period the receiver will reccive tedundant paper notices as well as the electronic notices provided for in this agreement at such time as the sender determines that a sufficient period of electronic transmission has been provided to permit effective capture of data paper noticing for the receiver will cease the receiver may terminate this agreement at that time without allowing days for the notice and not receive notices page of intemal revenue service internal_revenue_service electronic bankrupicy noticing trading partner agrcement electronically termination either party may terminate this agreement on thirty days notice to the other party miscellaneous l severability any provision of this agreement which is determined to be invalid or unenforceable will be ineffective to the limited extent of such determination without invalidating the remaining provisions of this agreement or affecting the validity or enforceability of such remaining provisions unless their invalidity or enforceability are so critical to this agreement as to make it unreasonable to proceed in their absence entire agreement this agreement constitutes the full and complete agreement between the parties relating to the matters specified in this agreement and supersedes all prior representations and agreements whether oral or written with respect to such matters this does not include the agreement s either party may have with service providers referred to in this agreement no oral modification or waiver of any of the provisions of this agreement shall be binding on either party limitation of damages neither party shall be liable to the other for any actual special incidental exemplary or consequential damages arising from or as a result of any delay omission or error in the electronic transmission or receipt of any data pursuant to this agreement even if either party has been advised of the possibility of such damages modification this agreement including all exhibits may be modified from time to time as agreed to by the parties in writing notification unless otherwise specified herein any notification between sender and page of s internal_revenue_service internal_revenue_service electronic bankruptcy noticing trading partner agreament receiver required under this agreement shall be in conventional paper form sent first class by united_states mail or by a recognized courier service postage prepaid and addressed to theintended recipient as follows internal_revenue_service attention janice pilkington ' federal place - room greensboro nc ‘ either party may from time to time designate a different notice address by giving the other party thirty days notice of the change in writing effective date this agreement shall take effect on date for the court subscriber date date page s of intermal revenue service
